Citation Nr: 1011283	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  99-04 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for memory loss. 

2.  Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	Christopher N. Godios, 
Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Counsel
INTRODUCTION

The Veteran served on active duty from May 1953 to 
September 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In June 1999, the Veteran testified at a 
personal hearing over which a Hearing Officer presided at the 
RO, a transcript of which has been associated with the claims 
folder. 

The Veteran perfected an appeal and in April 2003, the Board 
denied both service connection claims.  The Veteran filed an 
appeal to the United States Court of Appeals for Veterans 
Claims (Court) and pursuant to a joint motion for remand 
(JMR), the Court remanded the appeal in a July 2004 order.  

In December 2004, the Board remanded the appeal to the RO via 
the Appeals Management Center (AMC).  After an August 2005 
supplemental statement of the case (SSOC) was issued, the 
appeal was returned to the Board.  In December 2005, the 
Board again denied the Veteran's service connection claims 
and the Veteran filed an appeal to the Court.  In 
November 2007, the Court issued a memorandum decision, 
remanding the appeal to the Board.  Judgment was entered in 
January 2008. 

In June 2008, the Board denied the Veteran's service 
connection claims and the Veteran filed an appeal to the 
Court.  In March 2009, an order was entered, pursuant to a 
JMR, remanding the appeal to the Board.  

Pursuant to the Court's March 2009 order, the Veteran is 
entitled to submit additional evidence to support his claims.  
The Veteran's attorney has submitted the following additional 
evidence:  VA medical treatment records from Cleveland, Ohio, 
for the period from December 2008 to April 2009; a medical 
opinion by a private physician; VA medical treatment records 
from Cleveland, Ohio, for the period from April 2009 to 
June 2009; and two copies of VA medical treatment records 
from Cleveland, Ohio, from August 2009 to January 2010.  
If additional, pertinent evidence is received by the Board, a 
remand to the agency of original jurisdiction (AOJ) is 
required unless the Veteran or his representative waives the 
right to have initial evaluation of that evidence by the AOJ.  
38 C.F.R. § 20.1304(c) (2009).  Here, the Veteran's attorney 
has submitted waivers for all of the additional evidence.  
But since, as discussed in the Remand section, below, the 
appeal must be remanded to the RO pursuant to the Court's 
March 2009 order, notwithstanding the waiver, the RO will 
initially consider the additional evidence.  

The appeal is REMANDED to the RO .  VA will notify the 
appellant if further action is required.


REMAND

The Court incorporated the JMR into its March 2009 order.  
The JMR requires the Board to obtain and review all VA 
treatment records between December 2000 and May 2008 before 
readjudicating the appeal.  Since the responsibility for 
obtaining medical records lies with the AOJ, the Board must 
remand the appeal for that required development.  Moreover, 
although the Veteran has been submitting some recent medical 
evidence, the RO should update the Veteran's claims folder 
with all VA treatment records relating to his memory loss and 
headaches since December 2000.  

In the correspondence received by the Board since the Court's 
March 2009 order, the Veteran's attorney has stated that the 
Veteran wishes to proceed directly "with the BVA hearing and 
adjudication of his claim."  The RO should contact the 
Veteran and his attorney to clarify whether the Veteran is 
requesting a hearing before a Veterans Law Judge and if so, 
then a hearing should be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all VA 
medical treatment records relating to the 
Veteran's memory loss and headaches that 
date from December 2000 and associate them 
with the Veteran's claims folder. 

2.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review. 

3.  If the appeal is to be returned to the 
Board, contact the Veteran and his 
attorney to clarify whether the Veteran 
desires a hearing before a Veterans Law 
Judge, and if so, take the appropriate 
action to have the hearing scheduled.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


